PER CURIAM.
The claimant appeals a workers’ compensation order which we affirm except as to the finding relating to a psychiatric injury. The record indicates that the parties resolved this question of compensability at the commencement of the hearing, and that the psychiatric claim was no longer at issue. The judge thus should not have addressed this issue on the merits in the appealed order. See Myrick v. Gillard *459Grove Service, 577 So.2d 655 (Fla. 1st DCA 1991). The finding pertaining to the question of a psychiatric injury is therefore stricken from the order, and as amended the order is affirmed.
ALLEN, C.J., ERVIN and KAHN, JJ., concur.